PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/096,138
Filing Date: 11 Apr 2016
Appellant(s): Boettger et al.



__________________
Jeffrey C. Hood (Reg No. 35,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. Appellant argues with respect to the rejection of independent Claims 1 and 14 under 35 U.S.C. §103 as being unpatentable over Zhang (US 2007/0116024) in view of Kotabe (US 2003/0219014), see page 5-6 of the Appeal Brief.

Appellant respectfully submits that claims 1 and 14 each recite a combination of features not taught or suggested in Song and Hedberg, whether considered singly or in combination.
Claim 1 recites, inter alia, “discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW,” [emphasis added]. Claim 14 recites similar limitations expressed in slightly different wording.
discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time”. However, Zhang remains entirely silent with respect to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time. Neither the portions of Zhang referenced by the Office Action nor Zhang overall disclose two different lengths of time corresponding to packet residency (i.e. a first length of time and a second length of time) as claimed, and consequently entirely fail to disclose discarding or scheduling for transmission a packet in response to determining that the packet has remained in the buffer longer than the first length of time and less than the second length of time (“the first length of time is shorter than a second length of time”). In contrast to the claimed elements, Zhang teaches scheduling packets based on specific factors, as disclosed in and described with respect to Figure 3 of Zhang, none of which include the claimed first length of time and claimed second length of time.
None of those criteria are described or suggested in Zhang to reference a packet having remained in a buffer longer than a first length of time which is shorter than a second length of time. The Examiner fails to clearly and unambiguously identify the supposed equivalents of the claimed first length of time and second length of time in Zhang, and further fails to clearly and unambiguously demonstrate where Zhang teaches the claimed relationship between the two different lengths of time and how long the scheduling the packets in response to the packet having remained in the buffer longer than a first length of time which is shorter than a second length of time.
Furthermore, the examiner (Final Office Action, page 5) admits that Zhang fails to teach “wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW”. This clearly indicates that the examiner fails to consider the claim as a whole in view of the claimed subject matter. As stated in MPEP §2103 (I)(C): “Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond vy. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In determining the eligibility of respondents’ claimed process for patent protection under &{¢!, their claims must be considered as a whole. It is inappropriate to dissect the claims into old and new elements and then to ignore the presence of the old elements in the analysis. This is particularly true in a process claim because a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.") The claimed elements recite discarding/scheduling (for transmission) a packet in response to a specific determination, which is defined by a specific relationship between two specific lengths of time relating to how long the packet has remained in the buffer. It is improper to merely rely on Zhang allegedly teaching “discard or schedule ... shorter than a second length of time” (which Zhang does not, as Appellant argues in any case) and Kotabe allegedly teaching “wherein the second length 

Examiner respectfully disagrees. Firstly Examiner notes the recitation of Song and Hedberg in Appellants arguments on Page 5. Examiner notes there is no reference to Song and Hedberg in the Final Office Action mailed on March 16, 2021. The claims are currently rejected under Zhang in view of Kotabe.
Secondly, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Prior art reference Zhang was primarily cited for disclosing the monitoring of packet delay within a first buffer comprised in the wireless communication device and associated with a communication layer. Secondary reference Kotabe was cited for discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW.

Prior art reference Zhang is directed to a method of scheduling packets in a wireless telecommunication system. Zhang provides a solution for decreasing a packet lost ratio by giving priority to scheduling users with high packet lost ratio under the condition of existing a certain extent of packet lost, takes the requirements of user packet service sensitive to the time delay jitter into full consideration, and controls the time delay jitter to maintain invariable, therefore improves the telecommunication quality of those users (Zhang Abstract).  
Prior art reference Zhang discloses monitoring and scheduling in Figure 2 and 3 and Paragraph [0028-0030] Zhang particularly discloses a scheduling unit in which packets are in a queue buffer are scheduled according to packet delay algorithm in which packet delay is monitored as packets enter the queue. 
Zhang discloses monitor packet delay within a first buffer and scheduling for transmission of a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time. Zhang briefly discloses quality metrics such as a maximum time delay threshold and discloses a delay waiting time of each packet, delay threshold and maximum time delay threshold but fails to explicitly disclose wherein the second 
Prior art reference Kotabe is directed to a packet communication apparatus using a timer for always completing the transmission of a received packet within a delay assurance time length. The packet communication apparatus notifies information on the delay assurance time length to a destination side packet communication apparatus, while the destination side packet communication apparatus determines a received packet buffering quantity in communication with the origination side packet communication apparatus on the basis of the information notified. This optimizes a received packet buffering quantity in the destination side packet communication apparatus in a packet communication system, thus enabling the assurance of a necessary communication quality at a low cost (Kotabe Abstract).
Kotabe teaches the limitation of discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW. 
Kotabe discloses  Paragraph [0002-0012 and 0038] Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from the packet arrival time before the maximum delay assurance time, it is possible to assure the maximum value of packet transfer delay occurring in a packet communication apparatus. In consequence, a required communication quality (QoS) between packet communication apparatus is easily securable even in a large-scale network, thus enhancing the communication quality in real-time communications at a low cost. Paragraph [0002-0012 and 0038] Since a packet 
That is the second length of time which indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW, corresponds to the maximum delay assurance time. The network determines which packets such as real-time packets have a shorter time length between the packet arrival time before the maximum delay assurance time.
Examiner notes Appellants claim language does particularly define the first length of time, only that the first length of time which the first packet has remained in the first buffer is shorter than a second length of time. As shown in Figure 6 of Kotabe there is an arrival time, a destination retrieval and switching time length, a buffering time length a desired output time length, an urgent output time length and the maximum delay assurance time length (claimed second time length indicating the maximum length the first packet is allowed to reside in the first buffer). Examiner notes Appellants claim language only requires a single first buffer and further merely requires the discarding or scheduling of a “first packet”. Appellants claim language does not particular disclose any specific relationship as to when a packet is discarded or when a packet is scheduled. Kotabe is directed to scheduling of packets in a buffer before a maximum delay time. 
Kotabe discloses in Paragraph [0061-0064 and 0077-0080] The left time decision unit 31 is for, on the basis of the arrival time information added to a packet inputted from the switch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path between destination and origination packet communication apparatus based on notified information, thereby allowing the packet quantity to cope with the degradation of the communication quantity stemming from the delay quantity to secure a required communication quality in a large scale network (Kotabe Abstract; Paragraph [0002-0012, 0022 and 0038]).

Thus the references do teach “An apparatus comprising: a processing element configured to cause a wireless communication device to: ……discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time 


B. Appellant further argues with respect to the rejection of independent Claims 1 and 14 under 35 U.S.C. §103 as being unpatentable over Zhang in view of Kotabe, See page 7-8 of the Appeal Brief.

Overall, Zhang teaches an entirely different packet scheduling method than what is claimed. Contrary to the quoted claimed element, Zhang teaches giving priority to scheduling users with high packet loss ratio within a defined packet loss range to decrease the packet loss ratio of users operating in bad transmission conditions, ensuring the comparative fairness of data transmission under otherwise unfair transmission conditions (Zhang at paragraph [0010]). As part of its scheduling process Zhang divides the user packet queues that store data to be transmitted into two different groups, user packet queues which include lost packets and user packet queues that don’t include lost packets, scheduling user packet queues that don’t include lost packets according to packet lengths, channel quality states, time delays and time delay jitters (Zhang, paragraph [0009]). Zhang remains entirely silent with respect to monitoring the length of time a packet has remained in the buffer and discarding or scheduling the packet for transmission responsive to that length of time as claimed. As clearly stated in Zhang (paragraph [0009]), “The method for scheduling packet in wireless telecommunication system described in the present invention divides the user packet queues to be transmitted into the user packet queues with lost packet and user packet queues without lost packet; for the user packet queues with lost packet, if areal time lost ratio of packet for the user excesses a predetermined lost ratio threshold of packet, terminates a connection to the user; if the real time lost ratio of packet for the user does not excess the predetermined lost ratio threshold of packet, schedules the user packet queues according to a volume of the lost ratio of packet; for the user packet queues without lost packet, schedules according to packet lengths, channel quality states, time delays and time delay jitters”, [emphasis added]. Zhang clearly does teach or suggest discarding or scheduling the packets based on the packet remaining in the buffer longer than the first length of time and less than the second length of time (“the first length of time is shorter than a second length of time”).

Examiner respectfully disagrees. In response to Appellant’s argument that Zhang teaches giving priority to scheduling users with high packet loss ratio within a defined packet loss range to decrease the packet loss ratio of users operating in bad transmission conditions, ensuring the comparative fairness of data transmission under otherwise unfair transmission conditions, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, in response to Appellants arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above in Argument 
Examiner additionally notes Appellants claim language recites “discard or schedule for transmission a first packet”, scheduling refers to a plan or process for which a packet will be transmitted, the claim language does not require a specific transmission but rather the scheduling for transmission. The claim language further discloses the scheduling or discarding of a first packet that resides within a first buffer. That is the claim recites a single buffer and discarding or scheduling for transmission a single packet.
Examiner notes prior art reference Zhang discloses various examples of packet monitoring and scheduling. Zhang discloses in Figure 2 and 3 and Paragraph [0028-0030] The scheduling unit 203 buffers the data packet temporarily, calculates the delay waiting time W.sub.i,j of each packet, the real time packet lost ratio PL.sub.i,j of each user, the time delay jitter of packet Jitter.sub.i,j. Then the packet date is scheduled in the scheduling unit 203 according to the scheduling method of the present invention. After being scheduled, the packet data is transmitted to the HARQ module 204 for performing the hybrid feedback retransmission function, then to the TFRC module 205 for performing the transmission format selection function, and finally is assigned to HS-DSCH 206 to be transmitted in air. 

Prior art reference Kotabe is directed to a packet communication apparatus using a timer for always completing the transmission of a received packet within a delay assurance time length. The packet communication apparatus notifies information on the delay assurance time length to a destination side packet communication apparatus, while the destination side packet communication apparatus determines a received packet buffering quantity in communication with the origination side packet communication apparatus on the basis of the information notified. This optimizes a received packet buffering quantity in the destination side packet communication apparatus in a packet communication system, thus enabling the assurance of a necessary communication quality at a low cost (Kotabe Abstract).
Kotabe teaches and discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW. 
Kotabe discloses  Paragraph [0002-0012 and 0038] Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from 
That is the second length of time which indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW, corresponds to the maximum delay assurance time. The network determines which packets such as real-time packets have a shorter time length between the packet arrival time before the maximum delay assurance time.
Examiner notes Appellants claim language does particularly define the first length of time, only that the first length of time which the first packet has remained in the first buffer is shorter than a second length of time. As shown in Figure 6 of Kotabe there is an arrival time, a destination retrieval and switching time length, a buffering time length a desired output time length, an urgent output time length and the maximum delay assurance time length (claimed second time length indicating the maximum length the first packet is allowed to reside in the first buffer). Examiner notes Appellants claim language only requires a single first buffer and further merely requires the discarding or scheduling of a “first packet”. Appellants claim language does 
Kotabe discloses in Paragraph [0061-0064 and 0077-0080] The left time decision unit 31 is for, on the basis of the arrival time information added to a packet inputted from the switch fabric 12, making a decision on a left time length before a maximum delay assurance time by which the packet is required to be transmitted, and the write control unit 32 is for writing (enqueuing) an inputted packet in one of the transmission buffer unit 33 (the real-time buffers 33-1 to 33-n), the urgent output buffer 34 and the non-real-time buffer 35 according to the decision result in the left time decision unit 31 and the service type for the inputted packet, or the like. in the real-time buffers 33-1 to 33-n is held a data traffic (packet) on an application such as voice communication or moving image transmission requiring real-time processing. The packet (which sometimes will be referred to as a "real-time packet") held therein is read out (dequeued) by the readout control unit 36 to be completely sent out (transferred) within a maximum delay time length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path between destination and origination packet communication apparatus based on notified information, thereby allowing the packet quantity to cope with the degradation of the communication quantity stemming from the delay quantity to secure a required communication quality in a large scale network (Kotabe Abstract; Paragraph [0002-0012, 0022 and 0038]).




C. Appellant further argues with respect to the rejection of independent Claims 1 and 14 under 35 U.S.C. §103 as being unpatentable over Zhang in view of Kotabe, See page 8-9 of the Appeal Brief.

Furthermore, Kotabe also remains entirely silent with respect the above quoted claimed features. In contrast to the claimed elements, Kotabe teaches monitoring the length of time (from an arrival time) left for a received packet to be allowed to remain in the buffer, and giving priority to packets which have less allowed time to still remain in the buffer than other packets. In other words, Kotabe monitors how much longer a packet is still allowed to remain in the buffer as allowed by the prescribed time (i.e. the second length of time), not whether the packet has remained in the buffer longer than a specified length of time that is less than the prescribed time (1.e. the second length of time). Kotabe also remains entirely silent with respect to dropping packets. Furthermore, since Zhang fails to teach a first length of time and second length of time (as argued above), it is irrelevant whether Kotabe teaches a delay assurance time determined by the network. a packet communication apparatus with a transfer delay assurance function, comprising the following parts: (1) a transmission buffer unit for buffering a received packet; (2) a monitor unit for monitoring the length of left time from an arrival time of the received packet before (with respect to) a delay assurance time by which transmission processing of the received packet is to be completed; and (3) a buffering control unit for controlling buffering of the received packet into the transmission buffer unit on the basis of a result of the monitoring by the monitor unit so that a received packet having a shorter length of left time is transmitted more preferentially,” [emphasis added].
Kotabe clearly fails to teach or suggest scheduling or discarding a packet in response to the packet remaining in the buffer longer than a first length of time which is shorter than a second length of time, with the second length of time indicating how long the packet is allowed to reside in the first buffer. In contrast to the claimed elements, Kotabe teaches scheduling the packet based on how much time a packet still has left to remain in the buffer according to the arrival time of the packet with respect to a delay assurance time.
For at least the above reasons, a hypothetical combination of Zhang and Kotabe fails to yield or suggest the claimed elements. 

Examiner respectfully disagrees. Examiner notes Appellant’s claim language recites “discard or schedule for transmission a first packet”, scheduling refers to a plan or process for which a packet will be transmitted, the claim language does not require a specific transmission but rather the scheduling for transmission. The claim language further discloses the scheduling or 
Prior art reference Kotabe is directed to a packet communication apparatus using a timer for always completing the transmission of a received packet within a delay assurance time length. The packet communication apparatus notifies information on the delay assurance time length to a destination side packet communication apparatus, while the destination side packet communication apparatus determines a received packet buffering quantity in communication with the origination side packet communication apparatus on the basis of the information notified. This optimizes a received packet buffering quantity in the destination side packet communication apparatus in a packet communication system, thus enabling the assurance of a necessary communication quality at a low cost (Kotabe Abstract).
Kotabe teaches the limitation of discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring-of the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer as determined by the NW. 
Kotabe discloses  Paragraph [0002-0012 and 0038] Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from the packet arrival time before the maximum delay assurance time, it is possible to assure the maximum value of packet transfer delay occurring in a packet communication apparatus. In consequence, a required communication quality (QoS) between packet communication apparatus is easily securable even in a large-scale network, thus enhancing the communication quality in real-time communications at a low cost. Paragraph [0002-0012 and 0038] Since a packet 
Examiner notes Appellants claim language does particularly define the first length of time, only that the first length of time which the first packet has remained in the first buffer is shorter than a second length of time. As shown in Figure 6 of Kotabe there is an arrival time, a destination retrieval and switching time length, a buffering time length a desired output time length, an urgent output time length and the maximum delay assurance time length (claimed second time length indicating the maximum length the first packet is allowed to reside in the first buffer). Examiner notes Appellants claim language only requires a single first buffer and further merely requires the discarding or scheduling of a “first packet”. Appellants claim language does not particular disclose any specific relationship as to when a packet is discarded or when a packet is scheduled. Kotabe is directed to scheduling of packets in a buffer before a maximum delay time. 
The second length of time which indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW, corresponds to the maximum delay assurance time described in Kotabe. The network determines which packets such as real-time packets have a shorter time length between the packet arrival time before the maximum delay assurance time. That is when a packet is in the buffer for a first length of time (i.e. a time after arrival, after a buffer time length or a desired output time length) but before the second time length (maximum 
The invention of Kotabe assures that a packet will be scheduled to be transmitted at least in response to determining from the monitoring of packet delay that the first packet has been in a buffer longer than a first length of time and before second length of time (maximum delay assurance time length). Kotabe discloses in Paragraph [0061-0064 and 0077-0080] The left time decision unit 31 is for, on the basis of the arrival time information added to a packet inputted from the switch fabric 12, making a decision on a left time length before a maximum delay assurance time by which the packet is required to be transmitted, and the write control unit 32 is for writing (enqueuing) an inputted packet in one of the transmission buffer unit 33 (the real-time buffers 33-1 to 33-n), the urgent output buffer 34 and the non-real-time buffer 35 according to the decision result in the left time decision unit 31 and the service type for the inputted packet, or the like. in the real-time buffers 33-1 to 33-n is held a data traffic (packet) on an application such as voice communication or moving image transmission requiring real-time processing. The packet (which sometimes will be referred to as a "real-time packet") held therein is read out (dequeued) by the readout control unit 36 to be completely sent out (transferred) within a maximum delay time length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path between destination and origination packet communication apparatus based on notified information, thereby allowing the packet quantity to cope with the degradation of the 

Thus the references do teach “An apparatus comprising: a processing element configured to cause a wireless communication device to: ……discard or schedule for transmission a first packet that resides within the first buffer, at least in response to determining from monitoring the packet delay that the first packet has remained in the first buffer longer than a first length of time which is shorter than a second length of time, wherein the second length of time indicates how long the first packet is allowed to reside in the first buffer, as determined by the NW.”


D. Appellant further argues with respect to the rejection of independent Claims 1 and 14 under 35 U.S.C. §103 as being unpatentable over Zhang in view of Kotabe, See page 9 of the Appeal Brief.

Furthermore, Kotabe teaches a packet scheduling method altogether different from what is claimed and what is disclosed in Zhang, and there is no guarantee, especially absent of non-obvious modifications, that a hypothetical combination of Zhang and Kotabe would enable Zhang and/or Kotabe to continue operating as originally intended. The Office Action fails to provide a technical explanation of how the division of transmit packet queues of Zhang into two different groups, a first group with lost packets and a second group without lost packets, effectively combines with Kotabe’s buffering of a received packet in a single transmission buffer unit such that a received lost packets and Kotabe does not focus on how long a packet has remained in the buffer but on how much time a packet is still allowed to remain in the buffer with respect to a single length of time (“delay assurance time”), Zhang and Kotabe are not readily combinable without non-obvious modifications, and there is no expectation of success of a hypothetical combination even with non-obvious modifications.
For at least the above reasons, contrary to the Examiner’s assertion, no combination of Zhang and Kotabe teaches or suggests the recited elements of the present claims. Therefore, Appellant submits that the rejection of claims 1 and 14 is in error and requests reversal of the rejection.

Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Prior art reference Zhang is directed to a packet scheduling in a wireless telecommunication system. Zhang discloses decreasing the packet lost ratio by giving priority to scheduling users with high packet lost ratio under the condition of existing a certain extent of packet lost, takes the requirements of user packet service sensitive to the time delay jitter into 
Prior art reference Kotabe, in the same field of endeavor, is directed to a packet communication apparatus using a timer for always completing the transmission of a received packet within a delay assurance time length assurable by itself. The invention of Kotabe relates to a packet communication apparatus made to conduct data transmission through the use of, for example, an internet protocol or the like, and more particularly to a communication quality assuring method for use in a packet communication system and packet communication apparatus with a transfer delay assurance function, suitable for the assurance of quality of communication service (QoS) requiring real-time processing (Kotabe Abstract; Paragraph [0002]).
Kotabe provides a solution which optimizes a received packet buffering quantity in the destination side packet communication apparatus in a packet communication system, thus enabling the assurance of a necessary communication quality at a low cost. Since a packet communication apparatus can more preferentially transfer real-time packets having shorter left time length from the packet arrival time before the maximum delay assurance time, it is possible to assure the maximum value of packet transfer delay occurring in a packet communication apparatus. In consequence, a required communication quality (QoS) between packet communication apparatus is easily securable even in a large-scale network, thus enhancing the communication quality in real-time communications at a low cost. (Kotabe Abstract; Paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Kotabe. Kotabe provides a solution which facilitates to determine the received packet quantity using path 


E. Appellant further argues with respect to the rejection of independent Claims 12, 13, 28, and 30 under 35 U.S.C. §103 as being unpatentable over Zhang in view of Kotabe and Damnjanovic, See page 9-10 of the Appeal Brief.

Claims 12, 13, 29 and 30 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Zhang in view of Kotabe as applied to claim 1 and 14 above, and further in view of Damnjanovic et al. U.S. Patent Application Publication 2009/0196275.
Claims 12-13 depend from claim 1. Claims 29-30 depend from claim 14. Accordingly, the rejection of claims 12-13 is in error for at least the reasons highlighted above with regard to claim 1, and the rejection of claims 29-30 is in error for at least the reasons highlighted above with regard to claim 14.
For at least the above-stated reasons, Appellant submits that the rejection of claims 12-13 and 29-30 is in error and requests reversal of the rejection.

Examiner refers to the arguments made above with regard to independent claim 1 and 14. All remaining arguments presented by Appellant not specifically addressed herein and directed supra, with regard to independent claims.


(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IVAN O LATORRE/Primary Examiner, Art Unit 2414              
                                                                                                                                                                                          Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414    

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.